Citation Nr: 1131018	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-25 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed headaches including as secondary to the claimed Meniere's disease.  

2.  Entitlement to service connection for claimed decreased vision including as secondary to the claimed Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) of the Regional Office (RO).  

The issues of entitlement to service connection for claimed decreased vision, to include as secondary to the claimed Meniere's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been diagnosed with a chronic headache disorder. 


CONCLUSION OF LAW

A chronic headache disorder was not incurred in or aggravated by military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding service connection were accomplished in a March 2006 letter that was provided before the adjudication of the claim.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service, VA and private treatment records have been obtained and he has been provided with a VA examination in connection with the present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing related to his present claim.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records show that on two occasions in February 1978 and March 1980, the Veteran reported headaches associated with flu/cold-like symptoms that included dizzy spells, loss of appetite, nausea, and malaise.  He was diagnosed with a flu-syndrome and a viral syndrome on these respective occasions.  The service records are negative for further complaint or treatment for headaches.  At separation, the Veteran denied frequent or severe headaches.  

Post-service private treatment records reflect a complaint of headaches with pressure behind the eyes in August 2000 that was diagnosed as sinusitis.  In April 2004, the Veteran reported a 5-day history of headaches, dizziness, and blurred vision that was also diagnosed as sinusitis.  There is no other objective record of headache symptomatology in the record.    

In conjunction with this appeal the Veteran had a VA neurological examination in June 2006.  The Veteran reported post-service symptoms of near daily, recurrent vertigo accompanied by headaches.  He also reported current diagnosis and treatment of Meniere's disease.  In pertinent part, the examiner provided a diagnosis of Meniere's disease and indicated that this disorder was not secondary or related to the viral syndrome episodes that occurred during service.

The Veteran underwent a second VA neurological examination in November 2010.  In reviewing the claims file, the examiner noted that in-service complaints of dizzy spells and headaches on two occasions were associated with a flu-like syndrome, and diagnosed as a viral syndrome.  The examiner further observed that the service records contained no other entry indicating a complaint of or treatment for headaches other than on those two occasions, and the Veteran denied having headaches at discharge.  Following a physical examination, the examiner stated that there was no current headache syndrome that can be related to military service.  The examiner noted that the Veteran's current headache symptoms had onset in 2004, more than 20 years after his discharge from service, and he was ultimately diagnosed with benign paroxysmal vertigo.  The acute vestibular neuronitis did not have onset in the military and there is no nexus to military service.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is the claim.  The Veteran reports that he currently has headaches that have persisted since being discharged from service.  He is certainly competent to testify as to having current problems with headaches and also a continuity of similar symptoms since service, as headaches are readily capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board notes that his complaints of headaches in service were associated with underlying and acute flu and viral syndromes by medical professionals.  A diagnosis of a chronic headache disorder was not otherwise established in service.  Moreover, with respect to the Veteran's current report of a continuity of headache symptoms- to establish a current disability- the Board finds that such report is not credible.  The service records show that he denied frequent headaches on his separation examination and the post-service record only shows two instances where he complained of headaches.  On those occasions, the headaches were accompanied by additional symptoms and the constellation of symptoms was diagnosed as sinusitis.  The Veteran did not indicate that the headaches were chronic at the time.

Furthermore, both the June 2006 and November 2010 VA examinations establish that a current chronic headache disorder (e.g. migraines) is not present.  Rather, each VA examiner has associated the Veteran's headache symptomatology with other underlying chronic disorders, such as Meniere's syndrome and benign paroxysmal vertigo.  To the extent that any current headaches are associated with underlying Meniere's syndrome and/or a sinus disorder, these disabilities are not service-connected and the Board denied service connection for these disorders in an October 2010 decision.  The VA medical opinions are probative evidence against the claim as the examiners interviewed the Veteran, reviewed his pertinent medical history, conducted physical examinations, and provided clear opinions with supporting analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  These probative medical opinions outweigh the lay assertions of the Veteran.  Thus, the requirement that a current disability be present is not satisfied.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current chronic headache disability that can be related to service, the claim for service connection for a headache disability is denied.  


ORDER

Service connection for a headache disorder is denied.  

REMAND

The Veteran seeks service connection for a vision disorder.

At separation from service, the Veteran was noted to have subnormal vision.  Post-service private treatment records reflect a complaint of headaches with pressure behind the eyes in August 2000 that was diagnosed as sinusitis.  In April 2004, the Veteran reported a 5-day history of headaches, dizziness, and blurred vision that was also diagnosed as sinusitis.  Private treatment records confirm current treatment for blurred vision and findings of severe photophobia and presbyopia.  

The Veteran underwent a VA eye examination in November 2010 to determine the nature and etiology of his claimed vision disorder.  An examiner noted that the Veteran had a history of Meniere's disease with vertigo, with no ocular pathology that contributed to vertigo, and a history of diabetes mellitus without diabetic retinopathy.  The Board notes that the examiner failed to identify any current chronic vision disorders.  The examiner also stated he was unable to provide an opinion as to etiology of current visual pathology without resort to mere speculation.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  For these reasons, a new examination with opinion and supporting rationale is needed to accurately determine the nature and etiology of any current chronic vision disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA and private medical providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization, obtain the records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  

2.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his symptoms of visual impairment.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for VA examination(s) to determine the nature and etiology of any current vision disorders.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted.  The examiner is requested to clearly identify any current chronic vision disorder(s) found on examination, and indicate whether it is at least as likely as not that such disorders had their onset during service or are otherwise caused by or related to the Veteran's period of active military service.  

The examiner is advised that the Veteran is competent to report his history and that his report must be considered in formulating the requested opinion.  Further, all findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then the RO should then readjudicate the issue currently on appeal.  The Veteran and his representative must be furnished a Supplemental Statement of the Case that addresses all pertinent evidence, laws and regulations relevant to his claims.  The Veteran and his representative should then be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


